OPINION — AG — ** FARMERS HOME ADMINISTRATION — INSURED NOTES ** INSURED NOTES SOLD BY THE FARMERS HOME ADMINISTRATION PURSUANT TO 7 U.S.C.A. 1929 AND42 U.S.C.A. 1487 CONSTITUTE GENERAL OBLIGATIONS OF THE UNITED STATES BACKED BY ITS FULL FAITH AND CREDIT, AND, UNDER THE PROVISIONS OF 31 U.S.C.A. 742, THE INTEREST EARNED BY INVESTORS ON SUCH NOTES IS TAX EXEMPT FOR OKLAHOMA INCOME TAX PURPOSE. (LOANS, GOVERNMENT, INVESTMENT, SECURITIES, TAX EXEMPTION, BONDS) CITE: OPINION NO. 73-277, 21 U.S.C.A. 742 (MIKE D. MARTIN)